Citation Nr: 0000845	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  91-44 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Lloyd Durnal, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from February 1964 to March 
1967.

This appeal arises from a rating decision of September 1990 
from the North Little Rock, Arkansas, Regional Office (RO).  
The veteran appealed this decision to the Board of Veterans' 
Appeals (Board) and in an April 1997 decision, the case was 
remanded to the RO for further evidentiary development.  The 
case was returned to the Board and in an October 1997 
decision, the case was again remanded to the RO for 
evidentiary development.  The case is again before the Board 
for consideration.

The Board's 1997 remands returned the issue of service 
connection for a psychiatric disorder to the RO.  In a March 
1999 rating decision, service connection for post traumatic 
stress disorder was granted.  This grant of service 
connection resolved the appeal for service connection for a 
psychiatric disorder.  38 U.S.C.A. § 7105(d) (West 1991); 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), Holland v. 
Brown, 9 Vet. App. 324 (1996), rev'd sub nom. Holland v. 
Gober, No. 97-7045 (Fed. Cir. July 29, 1997).  Accordingly, 
the Board will not consider this issue further.  


FINDINGS OF FACT

1.  There is no competent evidence of a lumbar spine disorder 
during service.

2.  There is no competent evidence of arthritis of the lumbar 
spine within one year of discharge from service.

3.  There is no competent evidence linking any post service 
lumbar spine disorder to service or a claimed injury in 
service.



CONCLUSION OF LAW

The claim for service connection for a lumbar spine 
disability is not well grounded.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, it is noted that the veteran's original 
claims file was lost.  The RO has prepared a new claims file 
based in large part on copies of records supplied by the 
veteran.  In letters to the veteran in January 1998 and 
September 1998, the veteran was asked to provide any 
additional pertinent evidence that may be in his possession 
or indicate if any additional pertinent evidence could be 
obtained.  No response was received.  Accordingly, the Board 
must proceed with the evidence currently in the claims file.

The threshold question to be resolved is whether the 
veteran's claim is well-grounded; that is, whether it is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
A veteran has, by statute, the duty to submit evidence that a 
claim is well grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well grounded, 
and the initial burden placed on the veteran is not met.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In order for a 
claim for service connection to be well grounded, there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's testimony, may constitute 
sufficient evidence to establish a well-grounded claim under 
38 U.S.C.A. § 5107(a).  See Cartright v. Derwinski, 2 Vet. 
App. 24 (1991).  However, where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  Additionally, "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 
38 U.S.C.A. § 1110 (West 1991).  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
The disease entity must be identified and shown to be chronic 
during service.  In the absence of chronicity, continuity of 
symptomatology following discharge is required.  38 C.F.R. 
§ 3.303(b) (1999).  Service connection may also be granted 
when all of the evidence demonstrates that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Where a veteran served continuously for ninety (90) days or 
more, and arthritis becomes manifest to a degree of 10 
percent or more within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) 
(1999).  

The available service medical records do not show any 
complaints or findings related to the lumbar spine.  
Therefore, there is no evidence of a lumbar spine disorder 
during service.  38 C.F.R. § 3.303 (1999).

An employment physical examination, dated March 9, 1967, 
notes postural scoliosis and pelvic tilt.  The examination 
report does not show arthritis.  Accordingly, there is no 
evidence of arthritis of the lumbar spine within one year of 
discharge from service.  38 C.F.R. §§ 3.307, 3.309(a) (1999).  

A May 1990 VA examination report notes the veteran claimed he 
injured his back unloading a ship and ultimately underwent 
surgery.  An October 1990 VA hospital report notes a history 
of fusion of L4 to S1 in 1966 (sic).  A VA clinical record in 
March 1991 notes the veteran was status post surgery for a 
herniated disc of the lumbar spine in 1976 and a March 1994 
VA clinical record notes status post fusion at L4-5.  
However, none of these records provide competent evidence 
that the post service  lumbar spine surgery was related to 
the claimed inservice injury.  Therefore, there is no 
competent evidence in the record which shows that any current 
lumbar spine disability is related to the claimed lumbar 
spine injury during service.

The veteran testified at RO hearings in August 1992 and 
August 1995 that he injured his back on a ship while 
unloading boxes of shells.  He indicated that he received 
treatment for his back during service.  However, there is no 
evidence in the service medical records of this.  As noted, 
an employment physical examination report that is dated 
within one week of his discharge from service indicates 
postural scoliosis and pelvic tilt.  The veteran has 
indicated that this shows that he had a lumbar spine disorder 
that was incurred in service.  However, this report does not 
relate the postural scoliosis and pelvic tilt to service or 
any injury during service.  Additionally, the veteran has 
indicated that the back disorder that he underwent surgery 
for 1976 was a continuation of the claimed inservice injury.  
However, there is no competent medical evidence of this.  His 
assertions do not constitute competent medical evidence since 
as a lay person, he is not considered competent to render 
opinions as to medical diagnoses or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  A claimant's personal belief, 
however sincere, cannot form the basis of a well grounded 
claim.  Voerth v. West, No 95-904, slip op. at 4 (U.S. Vet. 
App. Oct. 15, 1999).

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that his claim is 
plausible.  There is no competent evidence of any lumbar 
spine disorder in service or arthritis of the lumbar spine 
within one year of discharge from service.  There is also no 
competent evidence which relates any current lumbar spine 
disorder to service.  Accordingly, the claim is not well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992), 
Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  

A claim that is not well grounded is still a claim, and the 
appropriate disposition of such a claim is to disallow it.  
See Edenfield v. Brown, 8 Vet.App. 384 (1995).  Additionally, 
where a claim is not well grounded, the VA does not have a 
statutory duty to assist the claimant in developing the 
claim.  Epps v. Gober 126 F.3d 1464 (Fed.Cir. 1997).  As 
noted, the veteran's claims file was lost.  In letters to the 
veteran in January 1998 and September 1998, he was asked to 
provide any additional pertinent evidence that may be in his 
possession or indicate if any additional pertinent evidence 
could be obtained.  No response was received.  Therefore, the 
RO was not on notice to attempt to obtain additional 
evidence.  

Based on the foregoing, the veteran's claim for service 
connection for a lumbar spine disability is denied as being 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


ORDER

Service connection for a lumbar spine disability is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 

